On argument, judgment dismissing complaint at the close of plaintiffs’ ease reversed on the law and a new trial granted, with costs to abide the event. Under the circumstances shown, the plaintiffs were entitled to amend their complaint; as a matter of reasonable discretion. The nature of the action was not materially changed, but another element of negligence was added. It was error to dismiss the complaint on the grounds stated in the motion made at the close of plaintiffs’ case. Present — Lazansky, P. J., Young, Davis, Johnston and Adel, JJ.